 1                                                                   The Honorable Ralph R. Beistline

 2

 3

 4

 5

 6

 7
                             THE UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ALASKA
 9   SKAGWAY JEWELRY CO., LLC, an                          NO. 1:16-cv-0005-RRB
     Alaska limited liability company; and
10   INDRESH CHAWLA, an individual,                        STIPULATION AND [PROPOSED]
                                                           ORDER OF DISMISSAL
11                                  Plaintiffs,
12               v.
13   WESTMARK HOTELS, INC., an
     Alaska corporation, et al.,
14
                                    Defendants.
15

16                                                STIPULATION
17           The parties have resolved this matter and hereby agree and stipulate to the dismissal
18   with prejudice of all claims. Each party shall bear its own costs and attorneys’ fees. The
19   parties further stipulate to entry of the subjoined Order without further notice.
20           DATED this 10th day of October, 2019.
21   /s/ Sumeer Singla_____________                       /s/ Peter A. Sandberg______
     Sumeer Singla, WSBA #32852                           Peter A. Sandberg, ABA #0611084
22   WILLIAMS, KASTNER & GIBBS PLLC                       Ingaldson Fitzgerald PC
     601 Union Street, Suite 4100                         813 West 3rd Avenue
23   Seattle, WA 98101-2380                               Anchorage, AK 99501
     Telephone: (206) 628-6600
24                                                        Telephone: (907) 258-8750
     Fax: (206) 628-6611
     ssingla@williamskastner.com                          peters@impc-law.com
25                                                        Attorney for Defendants Carlton Smith, Jane
     Attorney for Plaintiffs
                                                          Doe Smith and Carlton Smith Co., LLC



     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 1                  Williams, Kastner & Gibbs PLLC
                                                                        601 Union Street, Suite 4100
                                                                        Seattle, Washington 98101-2380
                                                                        (206) 628-6600
     6953821.1
                 Case 1:16-cv-00005-RRB Document 333 Filed 10/03/19 Page 1 of 3
 1                                               ORDER

 2           THIS MATTER having come before the Court on the foregoing Stipulation of

 3   Dismissal, and the Court finding good cause, now, therefore, it is hereby:

 4           ORDERED that the Court hereby dismisses this action in its entirety with prejudice and

 5   without fees or costs to either party.

 6           DATED this ____ day of October, 2019.
 7

 8                                                ____________________________________
                                                  The Honorable Ralph R. Beistline
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 2                Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
                                                                      (206) 628-6600
     6953821.1
                 Case 1:16-cv-00005-RRB Document 333 Filed 10/03/19 Page 2 of 3
 1                                  CERTIFICATE OF SERVICE

 2
             I, Kami Mejia, certify under penalty of perjury under the laws of the State of
 3
     Washington and the United States of America, that the following is true and correct: At all
 4
     times hereinafter mentioned, I am over the age of eighteen (18) years, not a party to the above-
 5

 6   entitled action, and competent to be a witness herein. On the date set forth below I served the

 7   foregoing document via the Court’s CM/ECF System on all counsel of record.

 8
             DATED this 10th day of October, 2019 at Seattle, Washington.
 9
                                                                 /s/Kami Mejia___________
10                                                               Kami Mejia
                                                                 Legal Assistant
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 3                Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
                                                                      (206) 628-6600
     6953821.1
                 Case 1:16-cv-00005-RRB Document 333 Filed 10/03/19 Page 3 of 3
